Citation Nr: 0534126	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-27 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran had recognized service from November 1941 to 
April 1946.  He was a prisoner of war (POW) from April 9, 
1942 to April 12, 1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, that denied the 
above claim.  In November 2003, the veteran withdrew claims 
for service connection for malaria, right inguinal hernia, 
and hyperacidity.  See 38 C.F.R. § 20.204 (2005).  

In November 2003, the veteran was afforded a personal hearing 
before a hearing officer at the RO.  A transcript of the 
hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  The 
veteran has provided statements from private doctors relating 
arthritis and/or neuralgia of the right shoulder to his in-
service, repetitive firing of a rifle.  He was afforded a VA 
POW examination in November 2003.  The examiner concluded 
that there was no clinical evidence of post traumatic 
arthritis while a POW, with no rationale.  This opinion is 
inadequate.  On remand, the veteran should be scheduled for 
an appropriate VA examination so that an additional opinion 
may be obtained.

Accordingly, this case is REMAND for the following:

1.  Schedule the veteran for a VA 
examination to determine the nature, extent 
and etiology of any currently present right 
shoulder disability.  The claims folder, to 
include a copy of this Remand and any 
additional evidence secured, must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report must 
reflect that the claims folder was reviewed.  
Any indicated studies, including x-rays, 
should be performed.

The examiner should identify all current 
right shoulder disabilities found to be 
present.  The examiner should specifically 
state whether or not the veteran suffers 
from post traumatic osteoarthritis, 
degenerative arthritis, and/or any 
neurological disability, i.e., neuralgia, of 
the right shoulder.

The examiner should also provide an opinion 
as to whether there is a 50 percent or 
greater probability (as likely as not) that 
any current right shoulder disability had 
its onset in service or is related to any 
in-service disease or injury, including 
repetitive firing of a rifle.  

The rationale for all opinions expressed 
must be provided.

2.  Following completion of the foregoing, 
if any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of 69 Fed. Reg. 60083-60090 (October 
7, 2004) (codified at 38 C.F.R. § 3.309(c)).  
Allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






 
 
 
 

